Citation Nr: 1241333	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-19 208	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for status post right acromioclavicular separation without instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which originally had jurisdiction over this appeal, and Milwaukee, Wisconsin, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 2004 to August 2008.  

2.	On October 26, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of this appeal is requested.  The request was forwarded to the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


